United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3708
                                    ___________

George Poole,                         *
                                      *
          Appellant,                  *
                                      *
     v.                               * Appeal from the United States
                                      * District Court for the
Unknown Flanery, Police Officer,      * Eastern District of Missouri.
                                      *
          Appellee.                   * [UNPUBLISHED]
                                 ___________

                              Submitted: October 5, 2007
                                 Filed: October 10, 2007
                                  ___________

Before MELLOY, HANSEN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       George Poole appeals the district court’s1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 action. Upon careful review of the record, see Dulany v.
Carnahan, 132 F.3d 1234, 1237 (8th Cir. 1997) (standard of review), we affirm for the
reasons stated by the district court in its well-reasoned opinion, see 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.